                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                    :
                                            :
                                            :       No. 1:18-cr-00046
     v.                                     :
                                            :       (Judge Kane)
RONALD GROVER,                              :
    Defendant                               :       Filed Under Seal


                                        ORDER

     AND NOW, on this 1st day of April 2019, in accordance with the accompanying

Memorandum, IT IS ORDERED THAT:

     1.    Defendant’s motion in limine (Doc. No. 159), is GRANTED. The Government
           and its witnesses are precluded from referring to Defendant Grover’s aborted plea
           proceedings, or any statements made during those proceedings, at the trial of this
           matter; and

     2.    The Government’s motion in limine (Doc. No. 170), is GRANTED. Defendant is
           precluded from offering any evidence or argument regarding a duress defense to
           the charges asserted against him at the trial of this matter.


                                                s/ Yvette Kane
                                                Yvette Kane, District Judge
                                                United States District Court
                                                Middle District of Pennsylvania
